Case 1:19-cv-00021-TSK Document 30 Filed 04/24/19 Page 1 of 1 PageID #: 196



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


TYLER RICH,

          Plaintiff,

     v.                           Civil Action No. 1:19-cv-21
                                       (Judge Kleeh)
FCA US LLC, et al.,

          Defendants.


                            DISMISSAL ORDER

     Pursuant to the parties’ April 24, 2019, Stipulated Dismissal

with Prejudice [Dkt. No. 29], which states that the parties have

reached a settlement in this matter, the Court ORDERS that this

matter is resolved and DISMISSED with prejudice, and that the

parties shall bear their own costs.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to

counsel of record.



DATED: April 24, 2019



                                  /s/ Thomas S. Kleeh
                                  THOMAS S. KLEEH
                                  UNITED STATES DISTRICT JUDGE
